United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
TROOP SUPPORT AGENCY, Fort Sill, OK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-47
Issued: February 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 6, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 15, 2008 nonmerit decision denying his request for
reconsideration on the grounds that it was untimely filed and failed to establish clear evidence of
error. Because more than one year has elapsed between the last merit decision dated
December 11, 2006 and the filing of this appeal, the Board lacks jurisdiction to review the merits
of appellant’s claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request was untimely and failed to
demonstrate clear evidence of error.

1

See 20 C.F.R. §§ 501.2(c) and 501.3.

FACTUAL HISTORY
Appellant, a 39-year-old stock clerk, sustained injuries to his head and shoulder on
April 26, 1978 when he was hit by a door at work. His traumatic injury claim was accepted for a
hematoma of the scalp and left shoulder contusion.
This case has been before the Board on prior appeal. By decision dated December 11,
2006, the Board affirmed the Office’s August 10, 2005 denial of appellant’s May 13, 2004 claim
that he had sustained a recurrence of disability in March 1980. The Board found that the medical
evidence of record failed to establish that his claimed recurrence was causally related to his
April 26, 1978 employment injury.2 The facts and the law contained in that decision are
incorporated herein by reference. On June 15, 2007 the Board denied appellant’s petition for
reconsideration, on the grounds that he had failed to establish an error of fact or law. In an order
dated April 16, 2008, the Board dismissed appellant’s appeal of the December 11, 2006 decision
on the grounds that he did not have the right to appeal from the final decision of the Board.3
On May 9, 2008 appellant requested reconsideration before the Office. In support of his
request, he submitted copies of medical reports and records previously received and reviewed by
the Office. Appellant also submitted a March 9, 2008 letter confirming his request for
reconsideration.
In a decision dated July 15, 2008, the Office denied appellant’s request for
reconsideration on the grounds that it was untimely and failed to establish clear evidence of
error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act4 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”5
The application for reconsideration must set forth arguments and contain evidence that
either: (1) shows that the Office erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by the Office; or (3) constitutes
relevant and pertinent new evidence not previously considered by the Office.6

2

Docket No. 06-1337 (issued December 11, 2006).

3

Docket No. 06-1337 (issued April 16, 2008).

4

5 U.S.C. § 8101 et seq.

5

20 C.F.R. § 10.605.

6

Id. at § 10.606.

2

To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant also must file his or her application for review within one year of the date of that
decision.7 In implementing the one-year time limitation, the Office’s procedures provide that the
one-year time limitation period for requesting reconsideration begins on the date of the original
Office decision. However, a right to reconsideration within one year accompanies any
subsequent merit decision on the issues.8
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits.9 Where
the request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.10
Section 10.607(b) provides that the Office will consider an untimely application only if it
demonstrates clear evidence of error by the Office in its most recent merit decision. To establish
clear evidence of error, a claimant must submit evidence relevant to the issue which was decided
by the Office. The evidence must be positive, precise and explicit, and must manifest on its face
that the Office committed an error. Evidence which does not raise a substantial question
concerning the correctness of the Office’s decision is insufficient to establish clear evidence of
error.11 It is not enough merely to show that the evidence could be construed so as to produce a
contrary conclusion. This entails a limited review by the Office of how the evidence submitted
with the reconsideration request bears on the evidence previously of record, and whether the new
evidence demonstrates clear error on the part of the Office. The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of the
Office such that the Office abused its discretion in denying merit review in the face of such
evidence.12
ANALYSIS
The Board has duly reviewed the case record and finds that the Office properly
determined that appellant’s May 9, 2008 request for reconsideration was untimely filed and did
not demonstrate clear evidence of error.
The Office properly determined that appellant failed to file a timely application for
review. Its procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.13 However a right to
7

Id. at § 10.607(a).

8

Veletta C. Coleman, 48 ECAB 367 (1997); Larry L. Lilton, 44 ECAB 243 (1992).

9

Donna L. Shahin, 55 ECAB 192 (2003).

10

20 C.F.R. § 10.608.

11

See Alberta Dukes, 56 ECAB 247 (2005); see also Leon J. Modrowski, 55 ECAB 196 (2004).

12

See Alberta Dukes, supra note 11.

13

20 C.F.R. § 10.607(a).

3

reconsideration within one year also accompanies any subsequent merit decision on the issues.14
The last merit decision in this case was the Board’s December 11, 2006 decision. As appellant’s
request for reconsideration was submitted more than one year after the most recent merit
decision of record, it was untimely. Consequently, he must demonstrate clear evidence of error
in the denial of his recurrence claim.15
In support of his request, appellant submitted copies of medical reports and notes
previously received and reviewed by the Office. He also submitted a March 9, 2008 letter
confirming his request for reconsideration. As the notes and reports submitted were previously
of record, they are not a basis for reopening appellant’s claim. The only new evidence submitted
was appellant’s own statement. Appellant’s reiteration of arguments previously presented to the
Office and Board, does not constitute clear evidence of error. The Board’s December 11, 2006
decision, which affirmed the Office’s August 10, 2005 denial of appellant’s recurrence claim,
turned on the sufficiency of the medical evidence. However, appellant did not submit any new
medical evidence in support of his request for reconsideration.
The Board finds that the evidence submitted does not constitute positive, precise and
explicit evidence, which manifests on its face that an error was committed, and fails to raise a
substantial question as to the correctness of the decision. As the evidence submitted is
insufficient to prima facie shift the weight of evidence in favor of appellant and raise a
substantial question as to the correctness of the last merit decision, he has not established clear
evidence of error.16
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request was untimely and failed to
demonstrate clear evidence of error.

14

Robert F. Stone, 57 ECAB 292 (2005).

15

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

16

See Veletta C. Coleman, supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the July 15, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 20, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

